Name: Commission Regulation (EC) No 3075/93 of 8 November 1993 amending Regulation (EEC) No 1195/93 increasing to 2 350 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/2 Official Journal of the European Communities 9 . 11 . 93 COMMISSION REGULATION (EC) No 3075/93 of 8 November 1993 amending Regulation (EEC) No 1195/93 increasing to 2 350 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (  '), Whereas Commission Regulation (EEC) No 11 95/93 (4), as last amended by Regulation (EEC) No 2830/93 (5), opened a standing invitation to tender for the export of 2 050 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 21 October 1993 , Germany informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 2 350 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation ( EEC) No 1195/93 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1195/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 2 350 000 tonnes of bread-making wheat to be exported to all third countries. Customs export for ­ malities must be completed during the period 1 July 1993 to 31 January 1994. 2 . The regions in which the 2 350 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1195/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 196, 5. H. 1993, p. 22 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 122, 18 . 5. 1993, p . 14. O OJ No L 258 , 16 . 10 . 1993, p . 19 . 9. 11 . 93 Official Journal of the European Communities No L 276/3 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 380 678 Niedersachsen/Bremen 298 240 Nordrhein-Westfalen 227 783 Hessen 42 486 Rheinland-Pfalz 31 443 Baden-WÃ ¼rttemberg 4 508 Bayern 449 601 Berlin/Brandenburg 58 951 Mecklenburg-Vorpommern 302 514 Sachsen 130 351 Sachsen-Anhalt 242 824 Thuringen 178 453 Saarland 1 951 '